DREW, Justice
(concurring specially).
The pivotal point in this litigation is whether the appellee property owners were using the subject property for a trailer park prior to and at the time the zoning regulation of Marion County became effective, thereby placing the property in the category of a non-conforming use under the applicable provisions of the zoning regulation. This presents purely a question of fact. The chancellor below heard the evidence and found as a matter of fact that the property had been so used prior to the adoption of the zoning regulation and enjoined the authorities from interfering with the continued use of it. There is competent, substantial evidence in the record to support these findings of fact and, for that reason, there is no basis for us to interfere with his decision.
I, therefore, concur in the per curiam judgment of affirmance.